IN THE COURT OF APPEALS OF IOWA

                                     No. 14-1778
                                 Filed June 10, 2015

STATE OF IOWA,
     Plaintiff-Appellee,

vs.

HEATHER DAWN JACKSON,
     Defendant-Appellant.
________________________________________________________________

      Appeal from the Iowa District Court for Jasper County, Gregory A. Hulse,

Judge.



      Heather Dawn Jackson appeals the district court’s sentence for

possession of contraband on the grounds of a correctional facility. AFFIRMED.




      Misty D. White, Grinnell, for appellant.

      Thomas J. Miller, Attorney General, Alexandra Link, Assistant Attorney

General, Mike Jacobsen, County Attorney, and Scott Nicholson, Assistant

County Attorney, for appellee.



      Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                         2



BOWER, J.

       Heather Dawn Jackson appeals the district court’s sentence for

possession of contraband on the grounds of a correctional facility, in violation of

Iowa Code sections 719.7(1), (3)(a), and (4) (2013). The district court imposed a

suspended five-year sentence, two years of probation, fines, and costs. Jackson

appeals the sentence claiming the district court abused its discretion by declining

her request for a deferred judgment.         We affirm by memorandum opinion

pursuant to Iowa Court Rule 21.26(1)(a) and (d).

       Our review of a sentence imposed in a criminal case is for correction of

errors at law. Iowa R. App. P. 6.907; State v. Formaro, 638 N.W.2d 720, 724

(Iowa 2002). We will not reverse the decision of the district court absent an

abuse of discretion or some defect in the sentencing procedure. Formaro, 638

N.W.2d at 724.

       “The decision of the district court to impose a particular sentence within

the statutory limits is cloaked with a strong presumption in its favor, and will only

be overturned for an abuse of discretion or the consideration of inappropriate

matters.” Id. An abuse of discretion will not be found unless we are able to

discern that the decision was exercised on grounds or for reasons that were

clearly untenable or unreasonable. State v. Loyd, 530 N.W.2d 708, 713 (Iowa

1995). Iowa Rule of Criminal Procedure 2.23(3) requires a trial court to state on

the record its reasons for selecting a particular sentence. “Although the reasons

need not be detailed, at least a cursory explanation must be provided to allow

appellate review of the trial court’s discretionary action.” State v. Jacobs, 607
                                         3



N.W.2d 679, 690 (Iowa 2000) (citations omitted).         A sentencing court must

actually apply its discretion. State v. Jackson, 204 N.W.2d 915, 917 (Iowa 1973).

The court must exercise its discretion without application of a personal, inflexible

policy relating only to one consideration. State v. Hildebrand, 280 N.W.2d 393,

397 (Iowa 1979); State v. Kelley, 357 N.W.2d 638, 640 (Iowa Ct. App. 1984).

The sentencing court should engage in an independent consideration in each

case and reject the use of fixed policies. State v. Hager, 630 N.W.2d 828, 834

(Iowa 2001).

       Jackson claims the district court judge “imposed a personal inflexible

standard” centering on her failure to “step-up” and address past substance

issues. The court reasoned:

              In determining the appropriate sentence, I have considered
       the defendant’s age, her prior record, the fact that she does not
       have any reported prior deferred judgments, her employment
       circumstances, family circumstances, her medical condition, the
       nature of the offense and all other information contained in the
       presentence investigation report. I have considered all of this
       information, including recommendations by the State and by
       defendant’s counsel, in light of protection to the community from
       further offenses by this defendant and what sentence will provide
       maximum opportunity for her rehabilitation.
              I have further considered any treatment, physical or mental,
       drug or other, which she may need. The court in its consideration
       has seen that defendant has been able on at least one time in the
       past to fulfill the requirements of a probation. However, I’m
       troubled by the fact that this defendant has had problems with
       substance abuse for a lengthy period of time. Those issues have
       been addressed in the past. They were addressed during her
       probation previously. During that time she failed to address those
       substance abuse issues by failing to go to treatment.
              The court believes that is an important part of any decision
       concerning a request for a deferred judgment in this case.
       Defendant has simply not stepped up to that. These are—this is a
       serious charge that is, introducing a banned substance onto the
       ground of a correctional facility, in this case a jail. I don’t believe
                                       4



      under the facts and circumstances of this case that a deferred
      judgment is warranted.

      The record shows the court considered multiple factors, including

Jackson’s history of substance abuse. We find the court’s reasoning does not

evidence a “fixed policy.” The district court did not abuse its discretion and we

affirm Jackson’s sentence.

      AFFIRMED.